         Case 3:20-cv-02731-VC Document 210-5 Filed 05/20/20 Page 1 of 2




    FEDERAL DEFENDANTS’ RESPONSE TO SHORT-FORM BAIL APPLICATION

                                             Sitha Chhum

11. Medical condition(s) that put detainee at risk:

        Mr. Chhum acknowledges that he has not been diagnosed with any COVID-19 risk

factors as defined by the CDC. He points out that he suffers from arthritis and high cholesterol,

but the CDC does not list either as conditions that place individuals at higher risk of severe

illness from COVID-19. See Centers for Disease Control and Prevention, Groups at Higher Risk

for Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-
at-higher-risk.html (last visited May 19, 2020).

13. Felony or misdemeanor convictions, including date and offense:

        Following a jury trial, Mr. Chhum was convicted of two counts of first degree attempted

murder (California Penal Code §§ 664, 187) and one count of shooting at an inhabited dwelling

(Id. § 246), with two firearm enhancements. On October 4, 2000, Mr. Chhum was sentenced to

consecutive sentences of 15 years to life for all three counts, with the sentence on the section 246

count stayed. Twenty years were imposed for each of the firearm enhancements. In total, he

was sentenced to 70 years to life.

15. Scheduled removal date:

        Mr. Chhum claims in his bail application that his detention is unconstitutional given that

his removal to Cambodia is not “reasonably foreseeable.” This is not the forum to raise such a

challenge, and it is meritless in any event.

        Mr. Chhum is currently in the 90-day removal period during which he must be detained.

8 U.S.C. § 1231(a)(2). 1 Once those 90 days have lapsed, the government may continue to detain

Mr. Chhum so long as is “reasonably necessary” to remove him. 8 U.S.C. § 1231(a)(6);

Zadvydas v. Davis, 533 U.S. 678, 690 (2001). After six months, Mr. Chhum may attempt to


1
  This 90-day removal period began when Mr. Chhum came into ICE custody on March 26, 2020. 8
U.S.C. § 1231(a)(1)(B)(iii) (“If the alien is detained or confined (except under an immigration process),
the [removal period begins on] the date the alien is released from detention or confinement.”).
         Case 3:20-cv-02731-VC Document 210-5 Filed 05/20/20 Page 2 of 2




show that removal is not “reasonably foreseeable.” Zadvydas, 533 U.S. at 701. Mr. Chhum’s

challenge is premature. 2 It is also entirely speculative. It is unsurprising that the process for

repatriating citizens to Cambodia has been disrupted by the pandemic. That is no basis for

concluding that Mr. Chhum will be detained indefinitely.




2
  Mr. Chhum’s suggestion that this six-month period should be shortened by the pandemic is baseless.
The six-month presumption was adopted “for the sake of uniform administration in the federal courts” as
a measure of the reasonableness of the government’s efforts to effectuate the alien’s removal. Zadvydas,
533 U.S. at 701. It is unrelated to the burden imposed on the alien or the conditions of his detention. In
any event, as already noted, not even a day of this six-month period has passed.

                                                     2
